Per Curiam.
1. Where a passenger purchases a through ticket over a line of railroads, having a coupon attached for each road, and checks his baggage through to his destination, if, upon his arrival, it is found to be lost, he may hold the last road of the line responsible therefor, whether the last road actually received the baggage or not. Savannah, Florida & Western Ry. v. McIntosh, 73 Ga. 532.
2. We are requested to review and overrule the case of Savannah, Florida & Western Ry. v. McIntosh, supra, but a sufficient number of the Justices of this court do not agree to overrule that case.

All the Justices concur.